DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/2020 is being considered by the examiner.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior arts of record, alone or in combination, do not teach the invention of claim 26 and 34.  The pertinent prior arts are Norwood (US 6,266,472 B1) and Garner (US 2004/0190851 A1).
Norwood teaches a fiber optic coupling device comprising a unitary elastomeric body with a plurality of open-ended passages, each of the passages receiving a first and second optical fiber until the fibers abuts one another within the passage.  However, Norwood does not teach the passages enabling 360º support about at least a portion of the first and second optical fibers.  

    PNG
    media_image1.png
    265
    417
    media_image1.png
    Greyscale

As shown in Fig. 10 above, Norwood elastomeric body only supports the fiber at 3 regions on the circumference of the fiber and not 360º support as recited in claim.
	Garner discloses a fiber optic coupling device having plurality of open-ended passages extending from the first and second end for insertion of the first and second fiber until they abut 
	Therefore, with no teaching from the prior art, and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine or modify the prior art of record in a manner so as to create the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        


/ERIN D CHIEM/Examiner, Art Unit 2883